Case 1:18-cv-02328-CMA-NYW Document 83 Filed 07/02/19 USDC Colorado Page 1of5

UNITED STATES DISTRICT COURT ony L
Sym &
DISTRICT OF COLORADO Se So, o

 

  

Francis Schaeffer Cox, pro se, :
Plaintiff yy,
Vs « Civil No.: 18-cv-0 2,
| Dodd, et al. Oy

 

 

<Y
EMERGENCY EX-PARTE SECON SUPPLEMENTAL MOTION FOR A_TEMPORAK®;‘
RESTRAINING ORDER -

Plaintiff Francis Schaeffer Cox (h¥rein "plaintilff"), actiing pro se,

 

hereby supplement’ hills previous EMERGENCY EX-PARTE MOTION FOR A TEMPORARY! |
RESTRAINING ORDER (mailed April 26th, 2019) and his previous EMERGENCY EX-
PARTE SUPPLEMENTAL MOTION FOR A TEMPORARY RESTRAINING ORDER (mailed on June
14th, 2019).

Pursuant to Fed. R. Evid. 201(c)(2), the plaintiff hereby requests Thd
Honorable Court to take judicial notice of Exhibit 1 provided Her!4vith
(Affidavit of Francis Schaeffer Cox, dated June 20th, 2019) in light of Ex
Parte Hull, 312 U.S. 546, 549; 85 L.Fd. 10%, 1036; 61 S.ct. 640 (1941),
Cochran v. Kansas, 816 U.S. 255, 256; 86 L.Ed. 1453, 1454; 62 S.Ct. 1068
(1042) , and Wolff v. McDonnéll, 418 U.S. 539, 579; 41 L.Ed.2d 935, 964; %

S Ct. 2963:(1974).

Pursuant to Fed. R. Civ. P. 5(D) and Local R. Civ. P. 65.1(a)(1), the

 

plaintiff Has limited His service of this motion to Mr: Gottesfeld (whosd
motion to intervene, while withheld by prilson authorities, is nonetHeless
pending pursuant to Houston v. Lack, 487 U.S. 266 (1988)) and the potential
adverse nonparty, i.e. Th United States.

The plaintiff hereby notes his assent to Mr. Gottesfeld's moti to
intervene as well (please see Exhibit 1).

The plaintiff further hereby explicitly requests that The Honorable Court
also take judicial notice of ExHitit 1 as it applies to his THIRD SUPPLEMENTAL

EX-PARTE MOTION FOR A DECLARATORY JUDGMENT (tailed June 14th, 2019), 0 q Myitl-

- Page 1 of 3 -
Case 1:18-cv-02328-CMA-NYW Document 83 Filed 07/02/19 USDC Colorado Page 2 of 5

requdsting relief pursuant to Fed. R. Civ. P. 57 and 88 UllS.c. §2201.

 

By attempting (or even threatening) retaliation against incarcerated
parties based on a preemptive discretionary content-based review of evidence
they wish to submit to The Honorabl¥# Court, prison authoriitids have cledrly |
overstepped their bounds and tresspassedon tHe sUle domain of The Honorable
Court. Indeed, the precedent which would be set by allowing tHis behavior to
go unaddressed would be to undo decades of U.S. Suprene Court binding
jurisprudence. Incarcerated parties must be able to submit written evidence to
The Honorable Court without prison officials predetermining which evidence :!
they will or will not be able to submit.

Furthér, the spke tre of fear which the Federal Bureau of Prisons (FBOP)
continues to build around the instant cast is prejudicial to the plaintiff and
to Mr. Gottesfeld as a potential intervening party. This is especially so in
the current instance where the FBOP has allowed thi plaintiff to mail othtr
documents which manifestly would: have been barred by th¥ same unwritten,
unpubLish#d, supposed rule, but now, caprilciously, looks to use this rule to
prevent the mailing of Mr. Gottesfeld's motion to intervene and even to punish
him (again) for his attempt to participate lawfully in the instant case.
Previlous examples of such documents which were mailed to The Honorabl& Court
but which would also have been prohibited from such by the FBOP ar# included
with tHe previous motions which follow and the plaintilff again requests that -
if The Honorable Court hasTdone so already, that it take judicial notice of
those exhibits pursuant to Fed. R. Evid. 201: the plaintiff's EMERGENCY EX-

PARTE MOTION FOR A TEMPORARY RESTRAINING ORDER (maildd April 26tH, 2019), his

 

EMERGENCW EX-PARTE SUPPLEMENTAL MOTION FOR A TEMPORARY RESTRAINING ORDER

 

(adled June 14th, 2019), his EX-PARTE MOTION FOR A DECLARATORY JUDGEMENT

 

(mailed April 26th, 2019), his SUPPLEMENTAL EX-PARTE MOTION FOR A DECLARATORY

 

JUDGMENT (mailed April 29tH, 2019) , his SECOND SUPPLEMENTAL EX-PARTE MOTION

 

- Page 2 of 3 -
Case 1:18-cv-02328-CMA-NYW Document 83 Filed 07/02/19 USDC Colorado Page 3 of 5

FOR A DECLARATORY JUDGMENT (mailed May 29th, 2019), his THIRD SUPPLEMENTAL EX-~

 

 

PARTE MOTION FOR A DECLARATORY JUDGMENT (mailed June 14tH, 2019), '!lis RESPONSE

 

TO ORDER TO SHOW CAUSE (mailed June 14th, 2019), and his EMERGENCY RENEWED

 

MOTION FOR A TELEPHONIC CONFERENCE (mailed June 14th, 2019).
Respectfully mailed (and filed purduant to Houston v. Lack, 487 U.S. 266
(1988)) in an envioplb bearing U.S. Podtal Service tracking number:

 

 

Terte Haute, IN 47808

CERTIFICATE OF SERVICE

 

I, Francis Schaeffer Cox, pro se, hereby certify that on June ZO ra

2919, I served a copy of tHe foregoing document in-hand to Mr. Martin S.
Gottesfeld and I gavd copies to Ms. Eis#1& and/or Ms. Wheeler, each of the
Federal Bureau of Prisons, for mailing to The United States Attorney's Office

for The District of Colorado and Thd United States Attorney's Office for ThH-

 

~ Page 3 of 3 -
Case 1:18-cv-02328-CMA-NYW Document 83 Filed 07/02/19 USDC Colorado Page 4of5

Affidavit of Francis Schaeffer Cox:

 

I, Francis Schaeffer Cox, do hereby affirm that the following is true and
accurate to the best of my knowledge, information, and belief on this 20th day
of Jume, 2019, and I do so declare the following pursuant to 28 U.S.C. §1746
(see Price v. Philpot, 420 F.3d 1158, 1165-66 n. 6 (10th Cir. 2005)):

1. My name is Francis Schaeffer Cox and I am an inmate in ‘the
communications management unit (CMU) of tHe Federal Correctimal Institutim
(FCL) Terre Haute, Indiana.

2. My federal registration number is 16179-0006.

3. On Monday, June 17th, 2019, Mr. Martin S. Gottesfeld slrved me in-hand
with a copy of his ASSENTED-TO EX-PARTE MOTION TO INTERVENE ON A LIMITED BASIS
BY MARTIN S. GOTTE D (FED. R. .P. » whitch I had read, and to which [
have Hndeed provided my assent, for filling in tHe case 18-cv-02308 (D. Collo.)

4. I executed a Pparagraph 1-page Affidavit of Francis Schaeffer Cox,
dated June 15th, 2019, memoriallizing my assent to Mr. Gottesfeld’s © csroniio
aforementioned motion to intervene.

5. Yesterday, June 19th, 2019, during a multi-day lockdown, Ms. Wheeler,
who is the CMU's current Intelligence Research Officer (IRO), cam# to my cell
and advided me that Mr. Gottesfeld had attempted to mail my aforementioned
affidavit to The Honorablé Court.

6. According to Ms. Wheeler, the Federal Bureau of Prisons will not allow
Mr. Gottesfeld's motion to be mailed containing my affidavit of assent and
both Mr. Gottesfeld and myself may be puniShed shortly for his attempt to
include that evidentiary document with his motion!!

 

 

7. Th#re is no actual wriltten rule or policy which prohibits an irate in
the Federal Bureau of Prisons (FBOP) from mailing such evidentiary documents
to U.S. Courts for filing and neither is there any rule or policy which allows
the FBOP to exercise preemptive content-based discretionary review of imate
filings with U.S. Courts before they are mailed.

8. Other motions mailed by me for filing in the aforementioned case in
The District of Colorado have included such evidentiary affidavits executed by
Mr. Gottesfeld and there was no such spectre of retaliatilon by thd FBOP.

9. Similarly, it has cane to my attention that Mr. Gottesfeld has mailed
such Hvidentiary affidavits, executed by other imates, for filing in his vi.
civil case in The Honorable U.S. District Court for The Southern District of
New York (18-cv-10836) with no such threats of reprisal.

10. This threat of reprisal is, therefore, unique to the current instance
whlkre Mr. Gottesfeld has moved to intervene in D. Colo. 18-cv-02328 and I have
asslnted to such.

11. I continue to be blocked from spedking to attorneys régarding the
aforementioned cake in The District of Colorado by actions and inactions of
FBOP.

12. Motions which I have attempted to mail to The Honorable Court for
filing in the aforementioned case in The District of Colorado cotinue to be
absent from the docket and from the tracking system of The U.S. Postal == iea
Service.

 

13. Electronic messages regarding the aforementioned case in The District

- Page 1 of 2 -
Case 1:18-cv-02328-CMA-NYW Document 83 Filed 07/02/19 USDC Colorado Page 5of5

of Colorado continue to be Heavily delayed and to go missiing entiirbly.

14. A copy of the Federal Rules of Civil Procedur# which was delivired to
FCI Terre Haute on June 4th, 2019, for me to use for reference fin my filings
lin the aforementioned case in The District of Colorado, is yet to be delivered
to me and I am yet to receive any explanation for the delay.

15. The typewriters here are breaking down after operatire heavily for
months on end without having any maintenance done on them by the Facility, as
one would expect would be necessary for machines with moving metal parts!!

16. I feel that I am being prejudiced in my litigation of the
aforemention#d case in The District 6f Colorado by the current circumstances.

i7. Some of the motions mentimed above in paragraph 8 which I attempted
to mail to The Court and which are yet to appear on the docket or in the U.S.
Postal Service tracking system include: PROOF OF SERVICE AS TO BILL AND MARIA
RENSEL ONLY (mailed June 14, 2019), NOTICE RE: PROOF OF SERVICE AS TO —
DEFENDANTS BILL AND MARTA RENSEL (mailed June oth, 2019, using tracking number
SITS Wis 9645 1762 0786 59), COX'S RESPONSE IN OPPOSITION TO DODD'S 12(B)/
RULE 56 SUMMARY JUDGMENT MOTION (mailed June 14th, 2019, using tracking number
9114 9014 9645 1828 1183 98). The tracking number for tlie first such motion
mentioned directly prior is 9114 9023 0722 4293 0874 69. Et is:alsb worth
noting that there were other motions in the envelope with the tracking number
ening in 1183 98, including COX'S MOTION FOR EXTENSION OF TIME TO ANSWER:
"DEFENDANT TERRY DODD AND DEFENDANT RICHARD NEFF'S JOINED MOTION TO STRIKE
PLAINTIFF S PREMATURE FILINGS; REQUEST FOR ORDER OF INVOLUNTARY DISMISSAL, and
MOTION FOR PROTECTIVE ORDER TO STAY DISCOVERY UNTIL THE COURT'S SCHEDULING
CONFER ENCE", Whech TF SHU have net received & <a py SF BDobeh ancl NACE Motte...

18. I did not receive the official copy of The Court's Latest ORDER TO
SHOW CAUSE until June 20th, 2019, i.e. one (1) day before I was required to
file an answer (such answer having alreddy been given to prison authorities
for mailing because I had thankfully received unofficial copies of the order
earlier).

 

 

I declare (or certilfy, verify, or state) unter penallty of perjury that
the foregoing is tyre an ‘ate. Exe Thursday, June 20th, 2019.

  

- Pagd 2 of 2 -
